UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 20-6613


LOIS YANKAH,

                  Plaintiff - Appellant,

            v.

RIVERSIDE REGIONAL JAIL AUTHORITY; CORIZON; RICHMOND CITY
JUSTICE CENTER; OFFICER SEWARD, Booking Officer; SGT. THOMAS,
Sergeant Booking; SGT. LOVING, Sergeant Disciplinary Committee; SGT. KING,
Sergeant Disciplinary Committee; ASSISTANT SUPERINTENDENT MINTON,
Asst Superintendent Disciplinary Committee; OFFICER BEACH, Pod Officer;
OFFICER BARBOUR, Pod Officer; OFFICER COPELAND, Pod Officer; LT.
WYCHE, Lieutenant; CPT. MACK, Captain; MAJOR FLIPPIN; SGT. SPRATLEY,
Sergeant; UNKNOWN RIVERSIDE REGIONAL JAIL OFFICIALS, Jail Officials;
CORIZON HEALTH, INC., Medical Provider; UNKNOWN CORIZON MEDICAL
STAFF, Jail Medical Staff; UNKNOWN CHESTERFIELD COUNTY SHERIFF’S
AND DEPUTIES, Sheriffs and Deputy Sheriffs; CHESTERFIELD COUNTY
BOARD OF SUPERVISORS, County Leadership; CHESTERFIELD COUNTY,
County; CHESTERFIELD COUNTY JAIL, County Leadership; PRINCE GEORGE
COUNTY ADMINISTRATION, County Leadership; PRINCE GEORGE
COUNTY, County; DEPUTY CARVER, Deputy Sheriff Booking; SERGEANT
SMITH, Deputy Sheriff Classification; COMMONWEALTH OF VIRGINIA,
Commonwealth; KELLY THOMASSON, Secretary of the Commonwealth;
CHRISTOPHER FRINK, Director of Extradition; GOVERNOR TERENCE R.
MCAULIFFE, Governor; CITY OF RICHMOND, City; RICHMOND CITY
COUNCIL, County Leadership; LIEUTENANT DECCA, Booking Supervisor;
CHESTERFIELD COUNTY ADMINISTRATION, County Leadership;
UNKNOWN RICHMOND CITY SHERIFF’S DEPUTIES AND STAFF, Sheriff
and Deputy Sheriffs; RICHMOND CITY SHERIFF’S OFFICE; PRINCE GEORGE
COUNTY BOARD OF SUPERVISORS, County Leadership,

                  Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00222-MSD-LRL)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lois A. Yankah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Lois A. Yankah appeals the district court’s orders dismissing her complaint under

28 U.S.C. § 1915A(b)(1) for failure to state a claim and denying her motion for

reconsideration. On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Yankah’s informal brief does not challenge the

dispositive basis for the district court’s denial, she has forfeited appellate review of the

court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3